DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
1.	Applicant's arguments, see the Pre-Brief Conference request, pages 1-4, filed 5/11/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 that Vassiliev fails to disclose “wherein the plurality of links which interconnect the plurality of FPGAs are a Link Aggregation Group (LAG)”. The arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chow et al., (US 20080092146). 
	Applicant further argues that “Itkin is non-analogous art”, because “Itkin is in the field of network adaptors, which is a different field of endeavor.” The examiner respectfully disagrees.
	Itkin [0003-0004] the present invention provides a method in a network node that includes a network adapter, and connects the network adapters as a member of a Link Aggregation Group (LAG) to a switch in a communication system. [0051-0052] “the network adapter 40 may be implemented using…Field-Programmable Gate Array (FPGA)”, and describes the LAG member in the network adapter 40 are connected to a network switch using link aggregation protocol to automatically negotiate, set up, and maintain, the LAG members to manage the aggregation of the traffic over the LAG members while the network topology does not change. [0030-0033, 0051-0052, 0063] Fig. 1 shows system 20 comprises multiple network nodes or servers 24 that each comprises network adapter 40 implemented using FPGAs, which can be used in server farms, or in data center systems [0030], where each of the servers may transmit the data to each other via the LAG ports in network adapter [0044]. That is, Itkin’s invention is in the same field of endeavor and is trying to solve the same problem.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 1, 6-7, 17, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Andrei V. Vassiliev (US 2017/0262567) hereinafter Vassiliev, in view of Yancey et al., (US 2007/0101242) hereinafter Yancey, in view of Chow et al., (US 2008/0092146) hereinafter Chow, and further in view of Itkin et al. (US 2015/0172112), hereinafter Itkin.
Regarding Claim 1, Vassiliev teaches A data center fabric comprising: 
a plurality of Field Programmable Gate Arrays (FPGAs), each FPGA interconnected by a plurality of links with other FPGAs, a plurality of servers in a data center, and physical network functions associated with the data center ([Para. 0134-0139] Fig. 10 shows multiple arrays 1010 of multiple fully connected FPGA devices 150 including the first module and a second module. Each array 1010 are interconnected using interconnect 111, which uses a 64-bit address allows for 264=1.84e19 connections (i.e., LAG)). Where multiple FPGAs devices 150 interconnected with other FPGA devices 150 by multiple links as an array 201 including multiple host processors 101 (i.e., servers), a host-to-host network 908, switches 1002, 1003 (physical network functions) and data center server. [Para. 0048] the array interconnecting each FPGA device 150 may be useful for extending an array in a card cage, equipment rack in a data room (i.e., associated with the data center [0181]); 
wherein the plurality of FPGAs and the plurality of links form a virtual fabric for switching between the FPGAs, the plurality of servers, and the physical network functions ([Para. 0135, 0181-0183, 0245, 0267, 0269, 0272] FIGS. 7-10 show each of the FPGA arrays 700, 800, 900, and 1000 may include inter-cluster connection using the array interconnect 111 links [0114]. Fig. 13 shows the control plane running a virtual processor connecting the plurality of FPGAs device 150 with plurality of links.  The forwarding data plane 1302 via a PCIe switch and control plane 1308 using virtual protocol such as OpenFlow (a software-defined network, i.e., virtual fabric), and may be implemented in virtual Lan (VLAN)), and 
wherein the virtual fabric is arranged with each FPGA being a node, each FPGA of the plurality of FPGAs being arranged in one of a plurality of clusters ([Para. 0037-0052, 0114, 0181-0183, 0245, 0267, 0269, 0272] describes multiple FPDA devices150 may be connected to form arrays using array interconnect to form as an arrays include two-dimensional, three-dimensional, n-dimensional, or other array topologies such as cluster topologies as shown in Fig. 8. The arrays can be clustered and interconnected to be expanded to arrays of larger topologies using virtual addresses of the entire array; the array may operate with shared virtual memory, controlled by a virtual processor for the control plane; using virtual topology to partition the array of FPGA devices for larger scale deployments as a software defined computing resource (i.e., virtual fabric is arranged with each FPGA being a node and arranged in a plurality of clusters)); and wherein each FPGA directly interconnects to multiple other FPGAs in other clusters with partial connectivity such that not every FPGA in different clusters is connected to one another ([Para. 0136] Fig. 8 shows multiple FPGA device 150 are clustered on a card 201. Where not every FPGA in different clusters is connected to one another).
Vassiliev does not explicitly disclose wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster, and wherein the plurality of links which interconnect the plurality of FPGAs are a Link Aggregation Group (LAG) and wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.
Yancey teaches wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster ([Para. 0057-0058, 0062-0064, 0073, 0091, 0097, 0103] Fig. 1 shows four FPGA devices 102, 104, 106 and 108 directly interconnected to each of the other FPGAs on a single circuit card (cluster). Where each FPGA devices 102, 104, 106 and 108, may be directly communicated to other FPGA devices on other card via switch matrix (“PRISM”) in point-to-point fashion. As shown in Fig. 13. for example, 1314 includes an array of four ASIC devices in the form of four FPGAs 1320 and 1316 includes an array of two ASIC devices in the form of two FPGAs 1320, each of plurality FPGA devices are directly interconnected by a high bandwidth interconnection medium 1350 from a source to a destination in point-to-point fashion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of data center fabric connecting plurality FPGA devices via array interconnect from Vassiliev and the teaching of inter-FPGA communications and intra-FPGA communication via switching crossbar from Yancey to reduce costs and improve collection and parallel processing accuracy. 
The combination of Vassiliev and Yancey does not disclose wherein the plurality of links which interconnect the plurality of FPGAs are a Link Aggregation Group (LAG) and wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.
Chow teaches wherein the plurality of links which interconnect the plurality of FPGAs are a Link Aggregation Group (LAG) ([Para. 0022-0026, 0031] Fig. 3 shows a plurality of configurable processing elements 54, which is FPGAs interconnected as a cluster implementing a single process 66. Plurality of elements 54 are interconnected via communication link 58 on a single printed circuit board (“PCB”) 70. Intra-FPGA communication within element 54. Each PCB 70 also includes one or more inter-cluster interfaces 74, which mounted on a backplane 79 are interconnected in a bus 82 for inter-FPGA communication between separate elements 54 (FPGAs) on a PCB 70. Where multiple links can be aggregated over one physical MGT link (multi-gigabit transceiver link) or bus, or can be aggregated over one physical connection over bus 82 [0031]. That is, the plurality of links which interconnect the plurality of FPGAs are aggregated in a Link Aggregation Group (LAG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of inter-FPGA communications and intra-FPGA communication from Vassiliev, Yancey and Chow to implement a scalable computing machine built using configurable processing elements, such as FPGAs to improve computing machine performance [0004]. 
The combination of Vassiliev, Yancey and Chow does not disclose wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.
Itkin teaches wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed. ([Para. 0018-0019, 0043] describes the link Aggregation Group (LAG) as a aggregated trunk that bundles multiple links to a single aggregated logical trunk (operate as a single aggregated link). [Para. 0031-0052, 0063] Fig. 1 shows plurality of network adapters 40, which are implemented using FPGAs, are interconnected by two link aggregation with LAG member ports connected via network 32 as shown in Fig. 2. [Para. 0024] describes an embodiment, the network adapter 40 (FPGA) provides high availability to management traffic, where if one of the LAG member link fails, the network adapter selects another link from the LAG members links to replace the failing link (i.e., the number of links in a LAG may change, the topology of the network remains the fixed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of inter-FPGA communications and intra-FPGA communication from Vassiliev, Yancey, Chow and the teaching of using the redundancy and high availability of the LAG to interconnect FPGAs from Itkin to provide high availability to increase bandwidth and to reduce maintenance costs.  
Regarding Claim 6, the combination of Vassiliev, Yancey, Chow and Itkin, specifically, Vassiliev teaches wherein the plurality of links include one or more of high-speed electrical interconnects and optical interconnects ([Para. 0048, 0052, 0114, 0137) the array interconnect 111 may utilize electrical or optical serial connection. Fig. 9, the link connecting each FPGA device in each cluster and between clusters include 1GE-100GE Ethernet connection and optical transport network (OTN) connection).

Regarding Claim 7, the combination of Vassiliev, Yancey, Chow and Itkin, specifically, Vassiliev teaches wherein the plurality of FPGAs are on a first module, wherein the plurality of links include a first set of links for interconnection between the plurality of FPGAs on the first module, and a second set of links for interconnection between the first module and a second module with a second plurality of FPGAs ([Para. 0138] Fig. 10 shows multiple arrays 1010 of multiple fully connected FPGA devices 150 including the first module and a second module. Each array 1010 includes a set of links interconnecting between FPGA devices 150, and a set of links (i.e., a second set of links) to cluster arrays of FPGAs into a larger interconnect network with inter-cluster interconnect link [0114]).

Regarding Claim 17, Vassiliev teaches a method comprising: operating a first set of links to interconnect a plurality of Field Programmable Gate Arrays (FPGAs) ([Para. 0050-0052, 0204] Fig. 2 shows plurality of FPGA devices are configured in a [2x4] array interconnected by plurality of links on each of the two cards 201. [Para. 0202-0204] Fig. 15A shows each FPGA device 150 is directly interconnected by 1513 represented by dashed arrows); operating a second set of links between the plurality of FPGAs and a plurality of servers in a data center ([Para. 0202-0204] Fig. 15A shows each of the plurality of FPGAs are with a set of links to a PCIe connecting to switch 1505 communicatively connected to the host processor and server 1501 in a data center [0048, 0181]); operating a third set of links between the plurality of FPGAs and physical network functions associated with the data center [Para. 0203-0205] Fig. 15 shows the plurality of FPGA devices 150 are connected to PCIe switch (physical network functions), utilized for extending an array in a card cage and equipment rack associated with the data room [0048, 0181]); and performing packet switching in the plurality of FPGAs between the plurality of FPGAs, the plurality of servers, and the physical network functions ([Para. 0052, 0093] Fig. 2 shows plurality of FPGAs associated with forwarding data plane using a packet forwarding protocol such as UDP/TCP for switching packets. [Para. 0138-0139] Fig. 10 shows plurality array of FPGAs 1010s connecting to PCIE switch 1003 associated with forwarding data plane may performs packet switching between arrays, servers [0202-0204] in a data center [0048, 0181]); wherein the plurality of FPGAs and the sets of links form a virtual fabric ([Para. 0181-0183, 0245, 0267, 0269, 0272] Fig. 13 shows the control plane running a virtual processor connecting the plurality of FPGAs device 150. The forwarding data plane 1302 via a PCIe switch and control plane 1308 using virtual protocol such as OpenFlow (a software-defined network, i.e., virtual fabric), and may be implemented in virtual Lan (VLAN) (virtual fabric)), and wherein the virtual fabric is arranged with each FPGA being a node, each FPGA of the plurality of FPGAs being arranged in one of a plurality of clusters  ([Para. 0037-0052, 0114, 0181-0183, 0245, 0267, 0269, 0272] describes multiple FPDA devices150 may be connected to form arrays using array interconnect to form as an array include two-dimensional, three-dimensional, n-dimensional, or other array topologies such as cluster topologies as shown in Fig. 8. The arrays can be clustered and interconnected to be expanded to arrays of larger topologies using virtual addresses of the entire array; the array may operate with shared virtual memory, controlled by a virtual processor for the control plane; using virtual topology to partition the array of FPGA devices for larger scale deployments as a software defined computing resource (i.e., virtual fabric is arranged with each FPGA being a node and arranged in a plurality of clusters));
wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster ([Para. 0050-0052, 0204] Fig. 2 shows plurality of FPGA devices are configured in a [2x4] array directly interconnected by plurality of links on each of the two cards 201. [Para. 0202-0204] Fig. 15A shows each FPGA device 150 is directly interconnected by 1513 represented by dashed arrows); and wherein each FPGA directly interconnects to multiple other FPGAs in other clusters with partial connectivity such that not every FPGA in different clusters is connected to one another ([Para. 0136] Fig. 8 shows multiple FPGA device 150 are clustered on a card 201. Where not every FPGA in different clusters is connected to one another).
Vassiliev does not disclose wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster, and wherein the plurality of links which interconnect the plurality of FPGAs are a Link Aggregation Group (LAG) and wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.
Yancey from the same field of endeavor teaches wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster ([Para. 0057-0058] Fig. 1 shows four FPGA devices 102, 104, 106 and 108 directly interconnected to each of the other FPGAs on a single circuit card (cluster). [Para. 0057-0058, 0062-0064, 0073, 0091, 0097, 0103] each FPGA devices 102, 104, 106 and 108, may be directly communicated to other FPGA devices on other card via switch matrix (“PRISM”) in point-to-point fashion. As shown in Fig. 13. for example, 1314 includes an array of four ASIC devices in the form of four FPGAs 1320 and 1316 includes an array of two ASIC devices in the form of two FPGAs 1320, each of plurality FPGA devices are directly interconnected by a high bandwidth interconnection medium 1350 from a source to a destination in point-to-point fashion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of data center fabric connecting plurality FPGA devices via array interconnect from Vassiliev and the teaching of inter-FPGA communications and intra-FPGA communication via switching crossbar from Yancey to reduce costs and improve collection and parallel processing accuracy. 
The combination of Vassiliev and Yancey does not disclose wherein the plurality of links which interconnect the plurality of FPGAs are a Link Aggregation Group (LAG) and wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.
Chow teaches wherein the plurality of links which interconnect the plurality of FPGAs are a Link Aggregation Group (LAG) ([Para. 0023-0026, 0031] Fig. 3 shows a plurality of configurable processing elements 54, which is FPGA interconnected as a cluster on a single printed circuit board (“PCB”) 70. Intra-FPGA communication within element 54. Each PCB 70 also includes one or more inter-cluster interfaces 74, which mounted on a backplane 79 are interconnected in a bus 82 for inter-FPGA communication between separate elements 54 (FPGAs) on a PCB 70. Where multiple links can be aggregated over one physical MGT link (multi-gigabit transceiver link) or bus, or can be aggregated over one physical connection over bus 82. That is, the plurality of links which interconnect the plurality of FPGAs are aggregated in a Link Aggregation Group (LAG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of inter-FPGA communications and intra-FPGA communication from Vassiliev, Yancey and Chow to implement a scalable computing machine built using configurable processing elements, such as FPGAs to improve computing machine performance [0004]. 
The combination of Vassiliev, Yancey and Chow does not disclose wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.
Itkin teaches wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed. ([Para. 0018-0019, 0043] describes the link Aggregation Group (LAG) as an aggregated trunk that bundles multiple links to a single aggregated logical trunk (operate as a single aggregated link). [Para. 0031-0052, 0063] Fig. 1 shows plurality of network adapters 40, which are implemented using FPGAs, are interconnected by two link aggregation with LAG member ports connected via network 32 as shown in Fig. 2. [Para. 0024] describes an embodiment, the network adapter 40 (FPGA) provides high availability to management traffic, where if one of the LAG member link fails, the network adapter selects another link from the LAG members links to replace the failing link (i.e., the number of links in a LAG may change, the topology of the network remains the fixed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of inter-FPGA communications and intra-FPGA communication from Vassiliev, Yancey, Chow and the teaching of using the redundancy and high availability of the LAG to interconnect FPGAs from Itkin to provide high availability to increase bandwidth and to reduce maintenance costs.  

Regarding Claim 21, the combination of Vassiliev, Yancey, Chow and Itkin, specifically, Vassiliev teaches wherein each cluster is in a different module ([Para. 0138-0139] Fig. 10 shows multiple arrays 1010 (cluster) of multiple direct connected FPGA devices 150, where each array 1010 is in a different line cards (i.e., module)). 
 
Regarding Claim 22, the combination of Vassiliev, Yancey, Chow and Itkin, specifically, Vassiliev teaches wherein each module communicates to other modules via a backplane ([Para. 0048, 0052, 0138-0140] Fig. 10 shows each module of array 1010 is arranged to connect to PCIE switch 1003 as a switched network interconnect that include switch interface 1004 and interconnected switch 1002 according to a functionality of forwarding plane useful for extending an array of a card cage, equipment rack (via a backplane) in a data room).
Regarding Claim 23, the combination of Vassiliev and Yancey does not disclose wherein there are one or more of intra- cluster LAGs and inter- cluster LAGs.  
Chow teaches wherein there are one or more of intra- cluster LAGs and inter- cluster LAGs ([Para. 0023-0026, 0031] Fig. 3 shows plurality of element 54 (FPGAs) are directly connected each other using multiple link aggregated in a printed circuit board (“PCB”) 70 intra-cluster LAG and each of the plurality PCB includes inter-cluster interfaces interconnected by a parallel bus, where multiple links can be aggregated over a MGT link or bus, or multiple links can be aggregated over one physical connection over bus 82). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of inter-FPGA communications and intra-FPGA communication from Vassiliev, Yancey, Chow and the teaching of using the redundancy and high availability of the LAG to interconnect FPGAs from Itkin to provide high availability to increase bandwidth and to reduce maintenance costs.  

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 23.

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vassiliev in view of Yancey, Chow and Itkin as applied to claim 1 above, and further in view of Terrel Morris (Pat. Pub No. US 2020/0177525) hereinafter Morris. 
Regarding Claim 3, the combination of Vassiliev, Yancey, Chow and Itkin does disclose wherein the plurality of FPGAs are utilized for switching functions in lieu of a leaf/spine architecture in the data center.
 Morris teaches wherein the plurality of FPGAs are utilized for switching functions in lieu of a leaf/spine architecture in the data center. ([Para. 0026, 0053, 0076] Fig. 1 shows the FPGA 212 of the redundant NIC cards 220 are utilized for a  high-radix MOR switches, which are connected to leaf switches and core switches (spine switches) in a data center [0021]). FPGAs are utilized for NIC cards, switches and are utilized as leaf switches, spine switches, core switches, among other devices.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vassiliev, Yancey, Chow, Itkin and Morris to reduces the cost of achieving full redundancy, the number of cable connections and to improve network resilience.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vassiliev in view of Yancey, Chow and Itkin as applied to claim 1 above, and further in view of Lei et al., (Pat. Pub No. US 2020/0192723) hereinafter Lei. 

Regarding Claim 4, the combination of Vassiliev, Yancey, Chow and Itkin does not disclose wherein the plurality of FPGAs are utilized for switching functions, Virtual Network Functions (VNFs), and for replacing one or more of the plurality of servers.
Lei teaches wherein the plurality of FPGAs are utilized for switching functions, Virtual Network Functions (VNFs), and for replacing one or more of the plurality of servers ([Para 0003-0004, 0035-0036] Figs. 1 and 2, A network functions virtualization (NFV) system can use a field-programmable gate array (FPGA) as a hardware accelerator, and switch function execution from software to the FPGA. Where the NFVI may abstract the FPGA into a group of acceleration functions as acceleration processing devices to provide computing service, a storage service (i.e., plurality of servers)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vassiliev, Yancey, Chow, Itkin and Lei to improve acceleration resource utilization and system performance.

5.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vassiliev in view of Yancey, Chow and Itkin as applied to claim 7 above, and further in view of Rooke et al., (Pat. Pub No. US 2019/0250941) hereinafter Rooke.
Regarding Claim 8, the combination of Vassiliev, Yancey, Chow and Itkin does not disclose wherein the second set of links are over a backplane associated with a shelf housing the first module and the second module.
Rooke teaches wherein the second set of links are over a backplane associated with a shelf housing (interpreted as channels or circuits connecting plurality of FPGA nodes) the first module and the second module ([Para. 0045, 0074] Various communication channels, such as an Ethernet or InfiniBand I/O node, a bidirectional data bus can be used to communicate between FPGA computer nodes 202 within a chassis (i.e., a shelf or rack [0074] that housing the first FPGA application 102 (first module) as shown in Fig. 2, and in a further embodiment, FPGA application 102 (module) can be distributed across a printed circuit board containing one or more circuits within a chassis, and/or multiple chassis (second module) connected via a communications channel such as Ethernet, InfiniBand, or a direct optical link. That is a second set of links over a backplane to perform intra-chassis communication connection and inter-chassis communication connection to provide input streams and output streams). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vassiliev, Yancey, Chow, Itkin and Rooke to improve the security and performance of computer systems.

Regarding Claim 9, the combination of Vassiliev, Yancey, Chow and Itkin does not disclose wherein the plurality of links further include a third set of links for interconnection between the first module in a first shelf and a third module in a second shelf.
Rooke teaches wherein the plurality of links further include a third set of links for interconnection between the first module in a first shelf and a third module in a second shelf ([Para. 0045] Various communication channels can be used to communicate within the FPGA application 102 (e.g., between separate FPGA compute nodes 202 within FPGA application 102) such as an Ethernet or InfiniBand I/O node, a bidirectional data bus (a shelf housing the first module) as shown in Fig. 2, and in a further embodiment, FPGA application 102 can be distributed across a printed circuit board containing one or more circuits within a chassis, and/or multiple chassis (second module) connected via a communications channel such as Ethernet, InfiniBand, or a direct optical link. That is a second set of links over a backplane to perform intra-chassis communication connection and inter-chassis communication connection to provide input streams and output streams). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vassiliev, Yancey, Chow, Itkin and Rooke to improve the security and performance of computer systems.

6.	Claims 11, 14-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vassiliev in view of Rooke, Yancey, Chow and Itkin.
Regarding Claim 11, Vassiliev teaches A network element comprising: one or more circuit packs, each circuit pack including a plurality of Field Programmable Gate Arrays (FPGAs), each FPGA connected by a plurality of links with other FPGAs ([Para. 0050-0052] Fig. 2 shows multiple cards 201 (circuit packs) including multiple FPGA devices 150 interconnected by multiple links 202 configured with optical transport interface), a plurality of servers in a data center, and physical network functions associated with the data center ([Para. 0137-0139] Figs. 9, 10 and 13 show multiple FPGAs devices 150 interconnected with other FPGA devices 150 by multiple links as an arrays 201 including multiple host processors 101 (i.e., servers), a host-to-host network 908, switches 1002, 1003 (physical network functions) and data center server. [Para. 0048] the array interconnecting each FPGA device 150 may be useful for extending an array in a card cage, equipment rack  in a data room (i.e., associated with the data center [0181]); 
wherein the plurality of FPGAs and the plurality of links form a virtual fabric for switching between the FPGAs, the plurality of servers, and the physical network functions ([Para. 0181-0183, 0245, 0267, 0269, 0272] Fig. 13 shows the control plane running a virtual processor connecting the plurality of FPGAs device 150.  The forwarding data plane 1302 via a PCIe switch and control plane 1308 using virtual protocol such as OpenFlow (a software-defined network, i.e., virtual fabric), and may be implemented in virtual Lan (VLAN)), wherein the virtual fabric is arranged with each FPGA being a node, each FPGA of the plurality of FPGAs being arranged in one of a plurality of clusters ([Para. 0037-0052, 0114, 0181-0183, 0245, 0267, 0269, 0272] describes multiple FPDA devices150 may be connected to form arrays using array interconnect to form as an arrays include two-dimensional, three-dimensional, n-dimensional, or other array topologies such as cluster topologies as shown in Fig. 8. The arrays can be clustered and interconnected to be expanded to arrays of larger topologies using virtual addresses of the entire array; the array may operate with shared virtual memory, controlled by a virtual processor for the control plane; using virtual topology to partition the array of FPGA devices for larger scale deployments as a software defined computing resource (i.e., virtual fabric is arranged with each FPGA being a node and arranged in a plurality of clusters)); and wherein each FPGA directly interconnects to multiple other FPGAs in other clusters with partial connectivity such that not every FPGA in different clusters is connected to one another ([Para. 0136] Fig. 8 shows multiple FPGA device 150 are clustered on a card 201. Where not every FPGA in different clusters is connected to one another).
Vassiliev does not disclose a shelf with a backplane communicatively coupling the one or more circuit packs to one another, wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster, and wherein the plurality of links which interconnect the plurality of FPGAs are a Link Aggregation Group (LAG) and 
wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.
Rooke from the same field of endeavor teaches a shelf with a backplane communicatively coupling the one or more circuit packs to one another ([Para. 0045, 0074] Various communication channels, such as an Ethernet or InfiniBand I/O node, a bidirectional data bus can be used to communicate between FPGA computer nodes 202 within a chassis (i.e., a shelf or rack [0074] that housing the first FPGA application 102 (first module) as shown in Fig. 2, and in a further embodiment, FPGA application 102 (module) can be distributed across a printed circuit board containing one or more circuits within a chassis, and/or multiple chassis (second module) connected via a communications channel such as Ethernet, InfiniBand, or a direct optical link. That is a second set of links over a backplane to perform intra-chassis communication connection and inter-chassis communication connection to provide input streams and output streams). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vassiliev and Rooke to improve the security and performance of computer systems.
The combination of Vassiliev and Rooke does not disclose wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster, and wherein the plurality of links which interconnect the plurality of FPGAs are a Link Aggregation Group (LAG) and wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.
Yancey from the same field of endeavor teaches wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster ([Para. 0057-0058] Fig. 1 shows four FPGA devices 102, 104, 106 and 108 directly interconnected to each of the other FPGAs on a single circuit card (cluster). [Para. 0057-0058, 0062-0064, 0073, 0091, 0097, 0103] each FPGA devices 102, 104, 106 and 108, may be directly communicated to other FPGA devices on other card via switch matrix (“PRISM”) in point-to-point fashion. As shown in Fig. 13. for example, 1314 includes an array of four ASIC devices in the form of four FPGAs 1320 and 1316 includes an array of two ASIC devices in the form of two FPGAs 1320, each of plurality FPGA devices are directly interconnected by a high bandwidth interconnection medium 1350 from a source to a destination in point-to-point fashion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vassiliev, Rooke and Yancey to reduce costs and improve collection and parallel processing accuracy.
The combination of Vassiliev, Rooke and Yancey does not disclose wherein the plurality of links which interconnect the plurality of FPGAs are a Link Aggregation Group (LAG) and wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.
Chow teaches wherein the plurality of links which interconnect the plurality of FPGAs are a Link Aggregation Group (LAG) ([Para. 0023-0026, 0031] Fig. 3 shows a plurality of configurable processing elements 54, which is FPGA interconnected as a cluster on a single printed circuit board (“PCB”) 70. Intra-FPGA communication within element 54. Each PCB 70 also includes one or more inter-cluster interfaces 74, which mounted on a backplane 79 are interconnected in a bus 82 for inter-FPGA communication between separate elements 54 (FPGAs) on a PCB 70. Where multiple links can be aggregated over one a physical MGT link (multi-gigabit transceiver link) or bus, or can be aggregated over one physical connection over bus 82. That is, the plurality of links which interconnect the plurality of FPGAs are aggregated in a Link Aggregation Group (LAG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of inter-FPGA communications and intra-FPGA communication from Vassiliev, Rooke, Yancey and Chow to implement a scalable computing machine built using configurable processing elements, such as FPGAs to improve computing machine performance [0004]. 
The combination of Vassiliev, Rooke, Yancey and Chow does not disclose wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.
Itkin teaches wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed. ([Para. 0018-0019, 0043] describes the link Aggregation Group (LAG) as a aggregated trunk that bundles multiple links to a single aggregated logical trunk (operate as a single aggregated link). [Para. 0031-0052, 0063] Fig. 1 shows plurality of network adapters 40, which are implemented using FPGAs, are interconnected by two link aggregation with LAG member ports connected via network 32 as shown in Fig. 2. [Para. 0024] describes an embodiment, the network adapter 40 (FPGA) provides high availability to management traffic, where if one of the LAG member link fails, the network adapter selects another link from the LAG members links to replace the failing link (i.e., the number of links in a LAG may change, the topology of the network remains the fixed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of inter-FPGA communications and intra-FPGA communication from Vassiliev, Rooke, Yancey, Chow and Itkin to provide high availability to increase bandwidth and to reduce maintenance costs.  

Regarding Claim 14, Vassiliev does not disclose a second shelf with a backplane communicatively coupling a second set of one or more circuit packs to one another, wherein the second set of one or more circuit packs each include a plurality of FPGAs.
Rooke teaches a second shelf with a backplane communicatively coupling a second set of one or more circuit packs to one another, wherein the second set of one or more circuit packs each include a plurality of FPGAs. ([Para. 0074] FPGA nodes can be communicatively connected together in a common chassis, rack, or alternative container of hardware units. [Para 0045] in a further embodiment, FPGA application 102 with plurality of FPGA nodes can be distributed across a printed circuit board containing one or more circuits within a chassis, and multiple chassis connected via a communications channel such as Ethernet, InfiniBand, or a direct optical link (i.e., a shelf communicatively coupling the circuit pack over a backplane connecting FPGA nodes)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vassiliev and Rooke to improve the security and performance of computer systems.

Regarding Claim 15, the combination of Vassiliev, Rooke, Yancey, Chow and Itkin, specifically Vassiliev teaches wherein each circuit pack of the one or more circuit packs and the second set of one or more circuit packs are a cluster of the clusters of localized FPGA nodes ([Para. 0138] Fig. 10 shows multiple arrays 1010 of multiple fully connected FPGA devices 150 including the first module and a second module. Each array 1010 includes a set of links (i.e., circuit pack) interconnecting between FPGA devices 150, and a second set of links (i.e., a second set of circuit pack) to cluster arrays of FPGAs into a larger interconnect network with inter-cluster interconnect link [0114]). 
Regarding Claim 24, the combination of Vassiliev, Rooke, Yancey does not disclose wherein there are one or more of intra- cluster LAGs and inter- cluster LAGs. 
Chow teaches wherein there are one or more of intra- cluster LAGs and inter- cluster LAGs ([Para. 0023-0026, 0031] Fig. 3 shows plurality of element 54 (FPGAs) are directly connected each other using multiple link aggregated in a printed circuit board (“PCB”) 70 (intra-cluster LAGs) and each of the plurality PCB includes inter-cluster interfaces interconnected by a parallel bus, where multiple links can be aggregated over a MGT link or bus, or multiple links can be aggregated over one physical connection over bus 82 (inter-cluster LAGs). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of inter-FPGA communications and intra-FPGA communication from Vassiliev, Rooke, Yancey and Chow to implement a scalable computing machine built using configurable processing elements, such as FPGAs to improve computing machine performance [0004]. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140056594, Ding et al. discloses Extended reach xfp transceiver with integrated forward error correction.
US 20150339252, Anderson et al. discloses Embedded extensible instrumentation bus.
US 20160097857, Gokay et al. discloses Integrated Targeting Device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413